UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 Commission File Number: 001-34864 CHINA HGS REAL ESTATE, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 33-0961490 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 6 Xinghan Road, 19th Floor, Hanzhong City Shaanxi Province, PRC 723000 (Address of Principal Executive Offices, Zip Code) +(86) 091 - 62622612 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yeso No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of each of the issuer’s classes of common equity, as of February 18, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 1 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited)at December 31, 2010 and September 30, 2010 3 Condensed Consolidated Statements of Income and Comprehensive Income (Unaudited)for the Three Months ended December 31, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows(Unaudited) for the Three Months ended December 31, 2010 and 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4T. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Default on Senior Securities 27 Item 4. Reserved 27 Item 5. Other Information 27 Item 6 Exhibits 27 Signatures 28 2 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA HGS REAL ESTATE INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Decemeber 31, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Loans to outside parties, net Real estate property development completed Real estate property under development Other current assets Total current assets Property, plant and equipment, net Real estate property under development, net of current portion Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Other payables Construction deposits Customer deposits Accrued expenses Taxes payable Total current liabilities Customer deposits, net of current portion Construction deposits, net of current portion Total liabilities Commitments and Contingencies Stockholders' equity Common stock, $0.001 par value, 100,000,000 shares authorized, 45,050,000 shares issued and outstanding as of December 31, 2010 and September 30, 2010 $ $ Additional paid-in capital Statutory surplus Retained earnings Accumulated other comprehensive income Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 CHINA HGS REAL ESTATE INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) Three months ended December 31, Real estate sales $ $ Sales tax ) ) Cost of real estate sales, exclusive of depreciation Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Total operating expenses Operating (loss) income ) Interest expense – net ) Income before income taxes ) Provision for income taxes Net (loss) income $ ) $ Other comprehensive income Foreign currency translation adjustment $ $ Comprehensive income $ $ Basic and diluted income per common share Basic $ $ Diluted $ $ Weighted average common shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements 4 CHINA HGS REAL ESTATE INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended December 31, Cash flows from operating activities Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Depreciation Stock Based Compensation - Loss on Disposal of Property, Plant and Equipment - Changes in assets and liabilities: Restricted cash ) ) Loans to outside parties ) Real estate property development completed ) Real estate property under development ) Other current assets ) ) Accounts payables ) Other payables ) Customer deposits ) Deposit of Construction ) - Accrued expenses ) Taxes payable ) Net cash provided by operating activities Cash flow from investing activities Purchase of fixed assets - - Net cash used in investing activities - - Cash flow from financing activities Repayment of short-term loans - ) Net cash provided by (used in ) financing activities - ) Effect of changes of foreign exchange rate on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ - $ Income taxes paid $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 5 CHINA HGS REAL ESTATE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the U.S. generally accepted accounting principles (“GAAP”) for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of the management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months ended December 31, 2010 and 2009 are not necessarily indicative of the results that may be expected for the full year. The information included in this Form 10-Q should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2010. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of consolidation The condensed consolidated financial statements include the financial statements of China HGS Real Estate Inc. (the “Company” or “China HGS”), China HGS Investment Inc. (“HGS Investment”), Shaanxi HGS Management and Consulting Co., Ltd. (“Shaanxi HGS”) and its variable interest entity (“VIE”), Shaanxi Guangsha Investment and Development Group Co., Ltd. (“Guangsha”). All inter-company transactions and balances between the Company and its subsidiaries have been eliminated upon consolidation. Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, and disclosure of contingent liabilities at the date of the condensed consolidated financial statements. Estimates are used for, but not limited to, the selection of the useful lives of property and equipment, provision necessary for contingent liabilities, fair values, revenue recognition, taxes, budgeted costs and other similar charges. Management believes that the estimates utilized in preparing its condensed consolidated financial statements are reasonable and prudent. Actual results could differ from these estimates. Fair value of financial instruments The Company follows the provisions of Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures. It clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputs which reflect the reporting entity’s own assumptions or what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts reported in the accompanying condensed consolidated balance sheets for cash and cash equivalents, restricted cash, other current assets, accounts payable, customer deposits, other payables, accrued expenses, and taxes payable, approximate their fair value based on the short-term maturity of these instruments. The fair value of the long term customer and construction deposits approximate their carrying amounts because the deposits are received in cash. 6 CHINA HGS REAL ESTATE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue recognition Real estate sales are recognized in accordance with ASC 360-20 “Real Estate Sales”. Revenue from the sales of development properties is recognized by the full accrual method at the time of the closing of an individual unit sale. This occurs when title to or possession of the property is transferred to the buyer. A sale is not considered consummated until (a)the parties are bound by the terms of a contract, (b)all consideration has been exchanged, (c)any permanent financing of which the seller is responsible has been arranged, (d)all conditions precedent to closing have been performed, (e)the seller does not have substantial continuing involvement with the property, and (f)the usual risks and rewards of ownership have been transferred to the buyer. Further, the buyer’s initial and continuing investment is adequate to demonstrate a commitment to pay for the property, and the buyer’s receivable, if any, is not subject to future subordination. The Company provides “mortgage loan guarantees” only with respect to buyers who make down-payments of 30%-50% of the total purchase price of the property. The period of the mortgage loan guarantee begins on the date the bank approves the buyer’s mortgage and we receive the loan proceeds in our bank account and ends on the date the “Certificate of Ownership” evidencing that title to the property has been transferred to the buyer. The procedures to obtain the Certificate of Ownership take six to twelve months (the “Mortgage Loan Guarantee Period”).If, after investigation of the buyer’s income and other relevant factors, the bank decides not to grant the mortgage loan, our mortgage-loan based sales contract terminates and there is no guarantee obligation.If, during the Mortgage Loan Guarantee Period, the buyer defaults on his or her monthly mortgage payment for three consecutive months, we are required to refund the loan proceeds back to the bank, although we have the right to keep the customer's deposit and resell the property to a third party.Once the Certificate of Ownership has been issued by the relevant government authority, our loan guarantee terminates.If the buyer then defaults on his or her mortgage loan, the bank has the right to take the property back and sell it and use the proceeds to pay off the loan.The Company is not liable for any shortfall that the bank may incur in this event. To date, no buyer has defaulted on his or her mortgage payments during the Mortgage Loan Guarantee Period and the Company has not had to refund any loan proceeds pursuant to its mortgage loan guarantees. During the quarter ended December 31, 2010, a new policy implemented by the Hanzhong City Local Taxation Bureau significantly impacted the timing of the Company’s revenue recognition during the quarter.The Company recognizes revenue when it delivers the keys to the apartment to the buyer together with the property sales invoice obtained from the Hanzhong City Local Taxation Bureau. The property sales invoice contains the final construction area, determines the final sales price, and therefore is the required document to recognize revenue.Historically, the Company was able to obtain batches of manual invoices from the government and then deliver them to the buyers at the time of the sale. The new rules require all property sales information to be entered into the Hanzhong City Local Taxation Bureau’s website which then generates the property sales invoices.Although the Local Taxation Bureau adopted this new procedure in November 2010, its website has not yet been completed and consequently, the Company is unable to obtain the required property sales invoices and therefore, is unable to finalize the sale transactions and recognize sales revenue. Foreign currency translation The Company’s financial information is presented in U.S. dollars. The functional currency of the Company’s operating subsidiaries is Renminbi (“RMB”), the currency of the PRC. The financial statements of the Company have been translated into U.S. dollars in accordance with ASC 830-30 “Translation of Financial Statements”. The financial information is first prepared in RMB and then is translated into U.S. dollars at year-end exchange rates as to assets and liabilities and average exchange rates as to revenue and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. The effects of foreign currency translation adjustments are included as a component of accumulated other comprehensive income in stockholders’ equity. 7 CHINA HGS REAL ESTATE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) For three months ended December 31, Period end RMB : USD exchange rate Three months average RMB : USD exchange rate The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into U.S. dollars at the rates used in translation. Real estate property development completed and under development Real estate property consists of finished residential unit sites, commercial offices and residential unit sites under development. The Company leases the land for the residential unit sites under land use right leases with various terms from PRC government. The cost of land use rights is included in the development cost and allocated to each project. Real estate property development completed and real estate property under development are stated at the lower of cost or fair value. Expenditures for land development, including cost of land use rights, deed tax, pre-development costs, and engineering costs, exclusive of depreciation, are capitalized and allocated to development projects by the specific identification method. Costs are allocated to specific units within a project based on the ratio of the sales area of units to the estimated total sales area of the project (or phase of the project) times the total cost of the project (or phase of the project). Cost of amenities transferred to buyers is allocated to specific units as a component of total construction cost. The amenity cost includes landscaping, road paving, etc. Once the projects are completed, the amenities are under control of the property management companies. In accordance with GAAP, real estate property development completed and under development is subject to impairment when the carrying amount exceeds fair value. An impairment loss is recognized only if the carrying amount of the assets is not recoverable and exceeds fair value. The carrying amount is not recoverable if it exceeds the sum of the undiscounted cash flows expected to be generated by the assets. Management evaluates, on yearly basis, the impairment of the Company’s real estate developments based on a community level. Each community is assessed as an individual project. The evaluation takes into account several factors including, but not limited to, physical condition, inventory holding period, management’s plans for future operations, prevailing market prices for similar properties and projected cash flows.There were no impairment losses for the three months ended December 31, 2010 and 2009, respectively. Customer deposits Customer deposits consist of amounts received from customers relating to the sale of residential units in the PRC. In the PRC, customers will generally obtain permanent financing for the purchase of their residential unit prior to the completion of the project. The lending institution will provide the funding to the Company upon the completion of the financing rather than the completion of the project. The Company receives these funds and recognizes them as a liability until the revenue can be recognized. 8 CHINA HGS REAL ESTATE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Property warranty We provide customers with warranties which cover major defects to building structures and certain fittings and facilities of properties sold. The warranty period varies from two years to five years, depending on different property components the warranty covers. The Company constantly estimates potential costs for materials and labor with regard to warranty-type claims expected to be incurred subsequent to the delivery of a property. Reserves are determined based on historical data and trends with respect to similar property types and geographical areas. The Company constantly monitors the warranty reserve and makes adjustments to its pre-existing warranties, if any, in order to reflect changes in trends and historical data as information becomes available. The Company may seek further recourse against its contractors or any related third parties if it can be proved that the faults are caused by them. In addition, the Company also withholds up to 2% of the contract cost from sub-contractors for periods of two to five years. These amounts are included in current liabilities, and are only paid to the extent that there has been no warranty claim against the Company relating to the work performed or materials supplied by the subcontractors. For the three months ended December 31, 2010 and fiscal year ended September 30, 2010, the Company had not recognized any warranty liability or incurred any warranty costs in excess of the amount retained from subcontractors. Income taxes The Company accounts for income taxes in accordance with ASC 740 “Income Taxes”. Deferred tax assets and liabilities are recognized for the expected future tax consequences of events that have been included in the financial statements or income tax returns. Deferred tax assets and liabilities are determined based on the difference between the financial statement and tax basis of assets and liabilities using enacted rates expected to apply to taxable income in the years in which those differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. There are no deferred tax amounts for the three months ended December 31, 2010 and 2009, respectively. The Company is a corporation organized under the laws of the State of Florida. However, all of the Company’s operations are conducted solely by its subsidiaries in the PRC.No income is earned in the United States and the management does not repatriate any earnings outside the PRC.As a result, the Company did not generate any U.S. taxable (loss) income for the three months ended December 31, 2010 and 2009. Land appreciation tax (“LAT”) In accordance with the relevant taxation laws in the PRC, the Company is subject to LAT based on progressive rates ranging from 30% to 60% on the appreciation of land value, which is calculated as the proceeds of sales of properties less deductible expenditures including borrowing costs and all property development expenditures. LAT is exempted if the appreciation values do not exceed certain thresholds specified in the relevant tax laws. The whole project must be completed before the LAT obligation can be assessed. Accordingly, the Company should record the liability and the total related expense at the completion of a project unless the tax authorities impose an assessment at an earlier date.The methods to implement this tax law vary among different geographic areas. Hanzhong, where the Mingzhu Garden, NanDajie and Central Plaza projects are located, implements this tax rule by requiring real estate companies to prepay the LAT based upon customer deposits received. The tax rate in Hanzhong is 1%. Yangxian, where the Yangzhou Pearl Garden project is located, has a tax rate of 0.5%. 9 CHINA HGS REAL ESTATE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Recent accounting pronouncements In December, 2009, FASB issued ASU No. 2009-17, Improvement to Financial Reporting by Enterprises Involved with Variable Interest Entities. This Accounting Standard Update amends the FASB Accounting Standards Codification for the issuance of FASB Statement No.167, Amendments to FASB Interpretation No. 46 (R). The amendments in this Accounting Standards Update replace the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impacts the entity's economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity. An approach that is expected to be primarily qualitative will be more effective for identifying which reporting entity has a controlling financial interest in a variable interest entity. The amendments in this Update also require additional disclosures about a reporting entity's involvement in variable interest entities, which will enhance the information provided to users of financial statements. The adoption of this ASU did not have a material impact on the Company’s condensed consolidated financial statements. NOTE 3. REAL ESTATE PROPERTY DEVELOPMENT COMPLETED AND UNDER DEVELOPMENT The following summarizes the components of real estate property development completed and under development as of December 31, 2010 and September 30, 2010: December 31th, September 30th , Development completed Mingzhu Garden (Mingzhu Nanyuan) $ $ Nan Dajie (Mingzhu Xinju) Yangzhou Pearl Garden Central Plaza Real estate property development completed $ $ Under development: Mingzhu Garden (Mingzhu Nanyuan) & Mingzhu Beiyuan $ $ Nan Dajie (Mingzhu Xinju) Yangzhou Pearl Garden Real estate property under development $ $ Short Term $ $ Long Term $ $ As of December 31, 2010 and September 30, 2010, land use rights included in real estate property under development totaled $8,551,209 and $$13,934,195, respectively. 10 CHINA HGS REAL ESTATE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 4. CUSTOMER DEPOSITS Customer deposits consist of amounts received from customers for the pre-sale of residential units in the PRC. The detail of customer deposits is as follows: December 31, September 30, Mingzhu Garden (Mingzhu Nanyuan) & Mingzhu Beiyuan $ $ Nan Dajie (Mingzhu Xinju) Yangzhou Pearl Garden Total $ $ Customer deposits are typically 10%-20% of the unit price for those customers who purchase properties in cash and 30%-50% of the unit price for those customers who purchase properties with mortgages. Buyers with mortgage loans pay customer deposits. The banks provide the balance of the funding to the Company upon consummation of the sales. The banks hold the properties as collateral for customers’ mortgage loans. If the customers default, the bank will repossess the collateralized properties. The banks have no recourse to the Company for customers’ defaults. NOTE 5. STOCK OPTIONS In January 2010, the Company’s Board of Directors granted stock options to three newly appointed independent directors to purchase up to 34,000 shares of the Company’s common stock.Twenty percent (20%) of the shares underlying the options were exercisable on the grant date and the remaining 80% of the shares underlying the options become exercisable over the next eight quarters at the rate of 10% at the end of every quarter. The exercise price of the options is $2.60 per share and the options expire on January 6, 2015.As of December 31, 2010, 60% of the option awards have vested. Under the fair value recognition provisions of ASC Topic 718, stock-based compensation cost is measured at the grant date based on the value of the award and is recognized on a straight-line basis as expense over the vesting period. Additionally, the Company is required to use judgment in estimating the amount of stock-based awards that are expected to be forfeited. If actual forfeitures differ significantly from the original estimate, stock-based compensation expense and the results of operations could be impacted. The assumptions used in calculating the fair value of options granted using the Black-Scholes option pricing model are as follows: Risk-free interest rate 2.60% Expected life of the options 5 years Expected volatility 133% Expected dividend yield 0% The fair value of options granted was $77,157 utilizing the Black Sholes model. The Company uses the Black-Scholes option-pricing model, which incorporates various assumptions including volatility, expected life and interest rates to determine fair value. The Company’s expected volatility assumption is based on the historical volatility of Company’s stock. The expected life assumption is primarily based on the simplified method due to the Company’s limited option exercise behavior. The risk-free interest rate for the expected term of the option is based onthe U.S. Treasury yield curve in effect at the time of grant. 11 CHINA HGS REAL ESTATE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following table summarizes the stock option activities of the Company: Outstanding Exercise Price Life in Years Value Outstanding, September 30, 2010 $ 5 $ Granted - Forfeited - Exercised - Outstanding, December 31, 2010 $ 5 $ Total stock-based compensation expense recognized in the three months ended December 31, 2010 and 2009 was $7,716 and $0, respectively. As of December 31, 2010, there was approximately $30,863 of unrecognized compensation cost related to stock option awards that is expected to be recognized as expense when vested. NOTE 6. TAXES (A) Business sales tax The Company is subject to a 5% business sales tax on revenue.It is the Company’s continuing practice to recognize 5% of the sales tax on estimated revenue, and file tax returns based on the actual result. (B) LAT Since January 1, 1994, LAT has been applicable at progressive tax rates ranging from 30% to 60% on the appreciation of land values, with an exemption provided for the sales of ordinary residential properties if the appreciation values do not exceed certain thresholds specified in the relevant tax laws. However, the Company’s local tax authority in Hanzhong city has not imposed the regulation on real estate companies in its area of administration. Instead, , the local tax authority has levied the LAT at the rate of 0.8% or 1.0% against total cash receipts from sales of real estate properties, rather than according to the progressive rates. For the three months ended December 31, 2010 and 2009, the Company has made full payment for LAT with respect to properties sold in accordance with the requirements of the local tax authorities. (C) Taxes payable consisted of the following: December 31, September 30, CIT $ $ Business tax Other taxes and fees Total taxes payable $ $ 12 CHINA HGS REAL ESTATE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 7.STATUTORY SURPLUS RESERVES Statutory surplus reserves The Company is required to make appropriations to reserve funds, comprising the statutory surplus reserve and discretionary surplus reserve, based on after-tax net income determined in accordance with generally accepted accounting principles of the PRC (“PRC GAAP”). Appropriations to the statutory surplus reserve is required to be at least 10% of the after tax net income determined in accordance with PRC GAAP until the reserve is equal to 50% of the entities’ registered capital. Appropriations to the discretionary surplus reserve are made at the discretion of the Board of Directors. The statutory surplus reserve fund is non-discretionary other than during liquidation and can be used to fund previous years’ losses, if any, and may be utilized for business expansion or converted into share capital by issuing new shares to existing shareholders in proportion to their shareholding or by increasing the par value of shares currently held by them, provided that the remaining statutory surplus reserve balance after such issue is not less than 25% of the registered capital before the conversion. Pursuant to the Company’s articles of incorporation, the Company is to appropriate 10% of its net profits as statutory surplus reserve. As of December 31, 2010 and September 30, 2010, the balance of statutory surplus reserve was $4,065,393 and $4,065,393, respectively. The discretionary surplus reserve may be used to acquire fixed assets or to increase the working capital to expend on production and operation of the business. The Company’s Board of Directors decided not to make an appropriation to this reserve for the three months ended December 31, 2010 and 2009. NOTE 8. CONTINGENCY As an industry practice, the Company provides guarantees to PRC banks with respect to loans procured by buyers of the Company’s real estate properties for the total mortgage loan amount until the “Certificate of Ownership” has been issued to the buyers by the government, which generally takes six to twelve months. Because the banks provide loan proceeds prior to the issuance of the “Certificate of Ownership,” the mortgage banks require the Company to maintain, as restricted cash, 5% to 10% of the mortgage proceeds as security for the Company’s obligations under such guarantees. If a buyer defaults on his payment obligations, the mortgage bank may deduct the delinquent mortgage payment from the security deposit and require the Company to pay the excess amount if the delinquent mortgage payments exceed the security deposit. The Company has made necessary reserves in its restricted cash account to cover any potential mortgage default as required by the mortgage lenders. The Company has not experienced any loss to date related to these guarantees. 13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion and analysis of financial condition and results of operations relates to the operations and financial condition reported in the financial statements of China HGS Real Estate, Inc. for the three months ended December 31, 2010 and 2009 and should be read in conjunction with such financial statements and related notes included in this report. As used in this report, the terms “Company,” “we,” “our,” “us” and “HGS” refer to China HGS Real Estate, Inc. and its subsidiaries. Preliminary Note Regarding Forward-Looking Statements. We make forward-looking statements in Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this report based on the beliefs and assumptions of our management and on information currently available to us. Forward-looking statements include information about our possible or assumed future results of operations which follow under the headings “Business and Overview,” “Liquidity and Capital Resources,” and other statements throughout this report preceded by, followed by or that include the words “believes,” “expects,” “anticipates,” “intends,” “plans,” “estimates” or similar expressions. Forward-looking statements are subject to a number of risks and uncertainties that could cause actual results to differ materially from those expressed in these forward-looking statements, including the risks and uncertainties described below and other factors we describe from time to time in our periodic filings with the U.S. Securities and Exchange Commission (the “SEC”). We therefore caution you not to rely unduly on any forward-looking statements. The forward-looking statements in this report speak only as of the date of this report, and we undertake no obligation to update or revise any forward-looking statement, whether as a result of new information, future developments or otherwise. Our Business Overview We conduct substantially all of our business through our subsidiary, Shaanxi Guangsha Investment and Development Group Co., Ltd., in Hanzhong, Shaanxi Province. All of our business is conducted in mainland China. We were founded by Mr. Xiaojun Zhu, our Chairman and Chief Executive Officer, and commenced operations in 1995 in Hanzhong, a prefecture-level city of Shaanxi Province. Since the initiation of our business, we have been focused on expanding our business in certain Tier 2 and Tier 3 cities in China, which we strategically selected based on a set of criteria. Our selection criteria includes population and urbanization growth rate, general economic condition and growth rate, income and purchasing power of resident consumers, anticipated demand for private residential properties, availability of future land supply and land prices and governmental urban planning and development policies. As of December 31, 2010, we have established operations in Southwestern Street and West Ring Road in the city of Hanzhong, and Yang County in Shaanxi Province. We are a fast-growing residential real estate developer that focuses on Tier 2 and Tier 3 cities in China. We utilize a standardized and scalable model that emphasizes rapid asset turnover, efficient capital management and strict cost control.We plan to expand into strategically selected Tier 2 and Tier 3 cities and even some adjacent towns with real estate development potential in Shaanxi Province, and expect to benefit from rising residential housing demand as a result of increasing income levels of consumers and growing populations. We intend to continue our expansion into additional selected Tier 2 and Tier 3 cities and counties as suitable opportunities arise. We plan to expand to more select targeted Tier 2 and Tier 3 cities including Guangyuan in Sichuan Province, Dazhou in Chongqing, and Xi’an in Shaanxi Province in the near future. 14 Revenue Recognition Notwithstanding substantially increased customer deposits, a new procedure implemented by the Hanzhong City Local Taxation Bureau took effect on November 1, 2010, which significantly impacted the timing of the Company’s revenue recognition during the quarter.The Company recognizes revenue on the sale of a unit when the property sales invoice, which is obtained from the government, together with the keys is delivered to the buyer. The property sales invoice, which contains the final construction area and determines the final sales price, is required in order for the buyer to obtain the Certificate of Ownership to the unit and for the Company to recognize revenue. Historically, property sales invoices were obtained from the government manually and given to buyers at the time of sale. The new rules require all property sales information to be entered into the Hanzhong City Local Taxation Bureau’s website which then generates the property sales invoice.Although the Hanzhong City Local Taxation Bureau adopted this new procedure on November 1, 2010, its website has not yet been completed and consequently, the Company is unable to obtain the property sales invoices and recognize the revenue. As a result, the Company was able to recognize revenue on the sale of only four units which were sold prior to the effective date of this new procedure. Customer Deposits As the new tax regulation delayed revenue recognition, the revenue reported in this quarter does not necessarily reflect the demand for the Company’s units. Management believes that customer deposits are a better indicator of the demand for these residential and commercial units. The down payments from buyers are recorded as customer deposits, which are typically 10%-20% of the unit price for cash sales and 30%-50% of the unit price for those customers who purchase properties with mortgage proceeds. Customer deposits as of December 31, 2010 were $21,158,009 compared to $13,794,890 at September 30, 2010. Sales Taxes Sales taxes consist of the following: Type of Tax Percent Basis Business Tax 5% Taxed on Revenues Urban Construction Tax 7% Taxed on the amount of Business Tax Education Surcharge Tax 3% Taxed on the amount of Business Tax Land Appreciation Tax(1) 0.5% or 1%(2) Taxed on the amount of Customer Deposits Unlike other taxes included in sales tax, land appreciation taxes are calculated on the amount of customer deposits received. Customer deposits increased substantially during the quarter thereby increasing the amount of land appreciation tax. Land appreciation tax is assessed at the rate of 0.5% of the customer deposits in Yangzhou and 1% of the customer deposits in Hanzhong. Income Taxes In the PRC income tax is assessed on total revenue and not taxable income.Therefore, although the Company experienced a loss under U.S. GAAP, the Company still incurred income tax. 15 RESULTS OF OPERATION Revenues We recognize revenue from the sales of real property in accordance with the full accrual method at the time of the closing of an individual unit sale. This occurs when title to or possession of the property is transferred to the buyer. A sale is not considered consummated until (a) the parties are bound by the terms of a contract, (b) all consideration has been exchanged, (c) any permanent financing of which the seller is responsible has been arranged, (d) all conditions precedent to closing have been performed, (e) the seller does not have substantial continuing involvement with the property, and (f) the usual risks and rewards of ownership have been transferred to the buyer. Further, the buyer’s initial and continuing investment is adequate to demonstrate a commitment to pay for the property, and the buyer’s receivable, if any, is not subject to future subordination. Sales transactions not meeting all the conditions of the full accrual method are accounted for using the deposit method in which all costs are capitalized as incurred, and payments received from the buyer are recorded as a deposit liability. We provide “mortgage loan guarantees” only with respect to buyers who make down-payments of 30%-50% of the total purchase price of the property. The period of the mortgage loan guarantee begins on the date the bank approves the buyer’s mortgage and we receive the loan proceeds in our bank account and ends on the date the “Certificate of Ownership” evidencing that title to the property has been transferred to the buyer. The procedures to obtain the Certificate of Ownership take six to twelve months (the “Mortgage Loan Guarantee Period”).If, after investigation of the buyer’s income and other relevant factors, the bank decides not to grant the mortgage loan, our mortgage-loan based sales contract terminates and there is no guarantee obligation.If, during the Mortgage Loan Guarantee Period, the buyer defaults on his or her monthly mortgage payment for three consecutive months, we are required to refund the loan proceeds back to the bank, although we have the right to keep the customer's deposit and resell the property to a third party.Once the Certificate of Ownership has been issued by the relevant government authority, our loan guarantee terminates.If the buyer then defaults on his or her mortgage loan, the bank has the right to take the property back and sell it and use the proceeds to pay off the loan.The Company is not liable for any shortfall that the bank may incur in this event. To date, no buyer has defaulted on his or her mortgage payments during the Mortgage Loan Guarantee Period and the Company has not had to refund any loan proceeds pursuant to its mortgage loan guarantees. As a result, based on the Company’s historical experience, the Company believes that its revenue recognition policy is appropriate. Notwithstanding the foregoing, the fact that the Company was unable to obtain property sales invoices because the Hanzhong City Local Taxation Bureau’s website was not available significantly impacted the timing of the Company’s revenue recognition during the quarter.As a result, during the quarter the Company was able to recognize revenue only on four units which were sold prior to the effective date of this new procedure. The following table summarizes our revenue generated by different projects for the three months ended December 31, 2010 and 2009, respectively: For Three Months Ended December 31, Projects Still Under Development Revenue % Revenue % Variance Variance % Yangzhou Pearl Garden $ % $ % $ ) -99 % Sales Tax ) ) ) -92 % Revenue net of sales tax $ $ Revenues decreased by 99% to approximately $135,952 for the three months ended December 31, 2010 from approximately $11.1 million for the three months ended December 31, 2009.The $10.9 million decrease was attributable to the delay of revenue recognition caused by the inability of the Company to obtain property sales invoices from the Hanzhong City Local Taxation Bureau’s website. 16 Revenue relating to additional completed units for which we received customer deposits is expected to be recognized once we obtain the invoices generated by the government’s new website.Therefore, the revenue reported during this quarter does not necessarily reflect the demand for the Company’s products. Management believes that customer deposits are a better indicator of the demand for these residential and commercial units. Down payments from buyers are recorded as customer deposits, which are typically 10%-20% of the unit price for cash sales and 30%-50% of the unit price for those customers who purchase properties with mortgage proceeds. Customer deposits as of December 31, 2010 were $21,158,009 compared to $13,794,890 at September 30, 2010. Sales taxes Sales taxes were $55,039 and $663,246 for three months ended December 31, 2010 and 2009, respectively, representing a decrease of 92%, primarily as a result of the decrease in our recognized revenue.Sales taxes as a percentage of revenue, however, increased from 6% to 40% primarily as a result of the increase in customer deposits during the quarter as well as decreased revenues due to the new property sales invoice procedures implemented by the Hanzhong City Local Taxation Bureau. Cost of Sales The following table sets forth a breakdown of our cost of sales for the periods indicated. For the Years Ended December 31, USD Percentage USD Percentage Variance Variance % Land use right $ % $ % $ ) -99 % Construction cost % % ) -98 % Total $ % $ % $ ) -99 % Our cost of sales consists primarily of costs associated with land use rights and construction costs. Cost of sales are capitalized and allocated to development projects using the specific identification method. Costs are allocated to specific units within a project based on the ratio of the sales area of units to the estimated total sales area of the project or phase of the project times the total cost of the project or phase of the project. Cost of sales was approximately $79,783 for the three months ended December 31, 2010 compared to $5.6 million for the three months ended December 31, 2009. The $5.5 million decrease in cost of sales was mainly attributable to decreased revenue. Land use rights cost: The cost of land use rights includes the land premium we pay to acquire land use rights for our property development sites, plus taxes. Our land use rights cost varies for different projects according to the size and location of the site and the minimum land premium set for the site, all of which are influenced by government policies, as well as prevailing market conditions. Costs for land use rights for the three months ending December 31, 2010 were $8,260, as compared to $921,052 for the three months ended December 31, 2009, representing a decrease of $ 912,792 or 99% over costs for land use rights. The decrease in land use rights cost is due to the delay of cost of goods sold in line with decreased revenue . Construction cost: We outsource the construction of all of our projects to third party contractors, whom we select through a competitive tender process. Our construction contracts provide a fixed payment which covers substantially all labor, materials, equipment costs, subject to adjustments for some types of excess, such as design changes during construction or changes in government-suggested steel prices. Our construction costs consist primarily of the payments to our third-party contractors, which are paid over the construction period based on specified milestones. In addition, we purchase and supply a limited range of fittings and equipment, including elevators, window frames and door frames. Our construction costs for the three months ending December 31, 2010 were $71,523, as compared to $4,631,538 for the three months ended December 31, 2009, representing a decrease of $4,560,015 or 98%. The decrease in construction cost is due to the delay of cost of goods sold in line with the decreased revenue . Although total cost of real estate sales decreased by 99% or $5,472,807 to $79,783 for the quarter ended December 31, 2010, compared to $5,552,590 for the quarter ended December 31, 2009, total cost of sales as a percentage of revenue for the three months ended December 31, 2010 remains consistent as compared to the three months ended December 31, 2009 within the range of 50% to 60%. 17 Gross Profit Gross profit was approximately $1,130 for the three months ended December 31, 2010 compared to $4.8 million for the three months ended December 31, 2009, a decrease of $4.8 million attributed to our decrease in revenue. Our overall gross profit as a percentage of revenues decreased to 1% in the three months ended December 31, 2010 compared to 44% in the comparable period in prior year mainly due to the decrease in revenue. The decreased revenue increased the ratio of sales tax to revenue from 6% for the three months ended December 31, 2009 to 40% for the three months ended December 31, 2010, resulting in an increase in the ratio of cost to revenue and thus a decrease in gross profit. The following table sets forth the gross margin of each of our Projects for the indicated period: For Three Months Ended December 31, Projects Under Development Gross Profit Gross Margin Gross Profit Gross Margin Variance Variance % Yangzhou Pearl Garden $ 41
